DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 05/25/2022 containing amendments and remarks to the claims.
The objections to claims 1, 4 and 17 are withdrawn due to cancellation of claims 1 and 17, and amendments made to claim 4. 
The rejections of claims 16 and 18-24 under 35 U.S.C. 112(a) are withdrawn due to cancellation of claims 18-21 and 23, and amendments made to claims 16 and 22. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-7, filed 05/25/2022, with respect to the rejections of claims 1-15 and 17 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended the claims and persuasively argued that the prior art does not disclose or reasonably suggest passing a resulting effluent from cooling, quenching and separating tar from a biomass catalytic pyrolysis effluent directly to a fractionation column to produce a naphthalene-rich oil effluent, a phenolic oil effluent as a sidedraw, and a gaseous effluent comprising off gas, water and gaseous BTX. The prior art of record discloses numerous additional separation and process steps between the step of separating tar and fractionating. Therefore, the rejections of claims 1-15 and 17 under 35 U.S.C. 102 and 103 have been withdrawn. 
No prior art alone or in combination with references discloses a process for separation of components in a biomass catalytic pyrolysis process effluent as recited in claim 22. Specifically, the prior art fails to disclose passing a resulting effluent from cooling, quenching and separating tar from a biomass catalytic pyrolysis effluent directly to a fractionation column to produce a naphthalene-rich oil effluent, a phenolic oil effluent as a sidedraw, and a gaseous effluent comprising off gas, water and gaseous BTX.
The closest prior art is Tanzio et al. (US 2016/0002162 A1, cited in the IDS dated 01/16/2020). Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising:
cooling a biomass catalytic pyrolysis effluent ([0042]; Fig. 2, reference number 110);
quenching the cooled effluent in quench system 120 ([0042]; Fig. 2, reference number 11 and 120);
separating tar from the effluent in the quench system ([0051]);
fractionating the quenched effluent in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a sidedraw stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2); 
separating and partially condensing the gaseous stream 21 to produce a vapor effluent 6 comprising off gas and gaseous BTX, a liquid effluent 23 comprising BTX, and a liquid effluent 26 comprising water and less than 1,000 ppw phenolic compounds that is sent to a water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2); and
recovering a BTX stream from the liquid effluent 27 comprising BTX (Fig. 3, reference numbers 23 and 27; Table 2).
Tanzio differs from the claimed invention in that Tanzio explicitly discloses that the vapor effluent from the tar removal step is passed directly to a condenser 130 while liquid effluent is passed directly to an aqueous/organics separator 170, the condensed effluent from 130 is passed to a heat exchanger, a phase separation and then subsequently to the distillation column to produce streams 25,  24 and 21. Tanzio does not disclose passing the water-containing vapor effluent directly to the distillation column as required by the claimed process. The separation scheme of the claimed invention is substantially different then the separation scheme disclosed by Tanzio and there would be no reason or motivation to omit the condenser, heat exchanger and phase separation of Tanzio to arrive at the claimed invention. 
As such, claims 2-16, 22 and 24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772